738 N.W.2d 231 (2007)
Lola MELBOURNE, Plaintiff-Appellee,
v.
LAWN WORKS, Defendant, and
Wayne Bowling and Recreation, Inc., Defendant-Appellant.
Lola Melbourne, Plaintiff-Appellee,
v.
Wayne Bowling and Recreation, Inc., Defendant-Appellant.
Docket Nos. 133658, 133659. COA Nos. 263783, 263819.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the March 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.